In consolidated actions with respect to a separation agreement and for support, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered August 22, 1972, in favor of defendant, after a non-jury trial. We have also reviewed a judgment of the same court, entered October 16, 1972, which corrected said first judgment. Appeal from the judgment of August 22,1972 dismissed as academic, without costs. That judgment was superseded by the judgment of October 16, 1972. Judgment of October 16, 1972, affirmed, without costs. No opinion. Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.